Citation Nr: 1111659	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for bipolar depression.

Jurisdiction over this matter was subsequently transferred to the Roanoke, Virginia RO.

The Veteran testified before the undersigned Acting Veterans Law Judge (ALVJ) at an April 2008 Central Office hearing.  A hearing transcript has been associated with the claims file.

The Board denied the instant claim in an August 2008 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  An August 2010 CAVC Memorandum Decision vacated and remanded the Board's August 2008 decision.

In a June 2009 rating decision, the Veteran was assigned a temporary total rating based upon surgical convalescence from September 2008 to November 2008.  The Veteran requested that this temporary total rating be extended for the months of November 2008 and December 2008 in an October 2009 letter.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service medical records were negative for any references to a psychiatric disorder.  An August 2010 CAVC Memorandum Decision determined that the Board's reliance on a March 2006 QTC examination was error as the examiner had failed to indicate that a complete review of the Veteran's claims file, including her service treatment records, had been conducted.  Although the examination request indicated that the claims file was being provided, and the August 2006 QTC examiner specified that he had reviewed many documents, the examination report did not specifically indicate a review of the Veteran's service treatment records.  In addition, the Court's Memorandum decision concluded that the examiner had not adequately explained the rationale for his decision.  A new VA psychiatric examination is required in light of these reported deficiencies.

The Veteran is notified that this psychiatric examination is necessary to evaluate whether she is entitled to service connection for his claimed an acquired psychiatric disorder.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Board also finds that there is additional development which is required.  The Veteran indicated that she has been receiving psychiatric treatment at VA and at Riverpoint Psychiatric Associates.  VA treatment records dated through August 2007 and Riverpoint Psychiatric Associated treatment records dated through September 2007 are located in the claims file.  However, it appears that more recent records likely exist.  As these records have been properly identified and are pertinent to the instant claims, they must be sought.  38 U.S.C.A. § 5103A.  In addition, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA requests that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  A remand is required to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated private treatment records from Riverpoint Psychiatric Associates and follow the procedures outlined in 38 C.F.R. § 3.159(e)(2), as described above.  Records dated through September 2007 are located in the claims file.

The Veteran is advised that in order to obtain these records, it may be necessary to submit an appropriate release.  If the Veteran fails to submit the necessary release, she should be advised that she may submit the records herself.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, the Veteran should be advised.

2.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Records dated through September 2007 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, the Veteran should be advised.

3.  Following completion of the development listed in items numbered one and two above, the RO/AMC should afford the Veteran a VA psychiatric examination to determine whether she has an acquired psychiatric disorder, to include bipolar disorder, which is related to service.  

The examiner must review the claims folder, including the service records, and specifically note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.  

The examiner should then provide opinions as to whether any current acquired psychiatric disorder at least as likely as not (50 percent probability or more), had its onset in service or is otherwise related to a disease or injury in active duty service.  

If psychosis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from service in May 1987.  

The examiner must provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

4.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

5.  If this claim remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


